 

Reliant Holdings, Inc. 8-K [rhi-8k_120318.htm]

 



EXHIBIT 10.3

 

SECOND AMENDMENT TO LOCK-UP AGREEMENT

 

This Second Amendment To Lock-Up Agreement, dated as of December 3, 2018 (this
“Agreement”) and effective as of November 7, 2017 (the “Effective Date”), amends
that certain Lock-Up Agreement made and entered into as of November 7, 2017 and
amended by that certain First Amendment to Lock-Up Agreement dated December 5,
2017 (as amended to date, the “Lock-Up”), by and among the individuals and
entities who have signed a form of page 4 of this Agreement below (each a
“Signature Page” and each party, a “Shareholder”, and collectively, the
“Shareholders”) and Reliant Holdings, Inc., a Nevada corporation (the
“Company”).

 

WHEREAS, the Company and the Shareholders desire to amend the Lock-Up on the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other good and valuable
consideration, which consideration the parties hereby acknowledge and confirm
the receipt and sufficiency thereof, the parties hereto agree as follows:

 

1.                 

Amendment to Lock-Up.

 

(a)       

Effective as of the Effective Date, Section 1.1 of the Lock-Up is hereby amended
and restated to provide as follows:

 

“1.1 

Until December 31, 2019 (the “Lock-Up Period”), the Shareholder will not,
directly or indirectly Transfer any of the Shares, except that the Shareholder
may Transfer not more than 25,000 (as adjusted for any stock split,
recapitalization or combination) of the Shares in any ninety (90) day period
(the “Lock-Up”), which Transfers in any ninety (90) period shall be
non-cumulative and shall not carry over from one ninety (90) day period to the
next. “Transfer” means the offer for sale, sale, pledge, hypothecation,
transfer, assignment or other disposition of (or to enter into any transaction
or device that is designed to, or could be expected to, result in the sale,
pledge, hypothecation, transfer, assignment or other disposition at any time)
(including, without limitation, by operation of law), or the entry into any swap
or other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of the Shares, whether any
such transaction is to be settled by delivery of Shares or other securities, in
cash or otherwise.”

 

2.                 

Consideration. Each of the parties agrees and confirms by signing below that
they have received valid consideration in connection with this Agreement and the
transactions contemplated herein.

 

3.                 

Mutual Representations, Covenants and Warranties. Each of the parties, for
themselves and for the benefit of each of the other parties hereto, represents,
covenants and warranties that (a) such party has all requisite power and
authority, corporate or otherwise, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby and this Agreement
constitutes the legal, valid and binding obligation of such party enforceable
against such party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and general equitable
principles;  (b) the execution and delivery by such party and the consummation
of the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) constitute a violation of
any law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such party is
bound or affected; and (c) any individual executing this Agreement on behalf of
an entity has authority to act on behalf of such entity and has been duly and
properly authorized to sign this Agreement on behalf of such entity.

 

Page 1 of 4

Second Amendment to Lock-Up Agreement

 

 

4.                 

Further Assurances. The parties agree that, from time to time, each of them will
take such other action and to execute, acknowledge and deliver such contracts,
deeds, or other documents as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent of this Agreement and the
transactions contemplated herein.

 

5.                 

Effect of Agreement. Upon the effectiveness of this Agreement, each reference in
the Lock-Up to “Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to such Lock-Up as modified or amended
hereby.

 

6.                 

Lock-Up to Continue in Full Force and Effect. Except as specifically modified or
amended herein, the Lock-Up and the terms and conditions thereof shall remain in
full force and effect.

 

7.                 

Entire Agreement. This Agreement sets forth all of the promises, agreements,
conditions, understandings, warranties and representations among the parties
with respect to the transactions contemplated hereby and thereby, and supersedes
all prior agreements, arrangements and understandings between the parties,
whether written, oral or otherwise.

 

8.                 

Construction. In this Agreement words importing the singular number include the
plural and vice versa; words importing the masculine gender include the feminine
and neuter genders.

 

9.                 

Heirs, Successors and Assigns. Each and all of the covenants, terms, provisions
and agreements herein contained shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

10.             

Counterparts and Signatures. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg
or similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

 

Page 2 of 4

Second Amendment to Lock-Up Agreement

 

 

IN WITNESS WHEREOF, parties have caused this Agreement to be signed and
delivered by their duly authorized representatives as of the date first set
forth above to be effective as of the Effective Date.

 

 

THE COMPANY:     RELIANT HOLDINGS, INC.        

By:  /s/ Elijah May     Its:   CEO

    Printed Name:   Elijah May



[Signature page(s) of Shareholders follow.]

 

 

Page 3 of 4

Second Amendment to Lock-Up Agreement

 

 

SHAREHOLDER:

 

 

By: /s/ Don Maler    

Printed Name:  Don Maler     If Entity:  



    Position of Signatory with Entity:       

Entity Name:       

Shares Beneficially Owned:  700,000

 

 

 

 

Page 4 of 4

Second Amendment to Lock-Up Agreement

 

 

 

By: /s/ Joel Hefner    

Printed Name:  Joel Hefner     If Entity:  



    Position of Signatory with Entity:       

Entity Name:       

Shares Beneficially Owned:  450,000

 





 Page 4 of 4
Second Amendment to Lock-up Agreement 

 

 

By: /s/ Julie Hale    

Printed Name:  Julie Hale     If Entity:  



    Position of Signatory with Entity:       

Entity Name:       

Shares Beneficially Owned:  500,000

 





 Page 4 of 4
Second Amendment to Lock-up Agreement 

 

 

By: /s/ Marsha Hash    

Printed Name:  Marsha Hash     If Entity:  



    Position of Signatory with Entity:       

Entity Name:       

Shares Beneficially Owned:  500,000

 





 Page 4 of 4
Second Amendment to Lock-up Agreement 

 

 

By: /s/ Edward M. Liceaga    

Printed Name:  Edward M. Liceaga     If Entity:  



    Position of Signatory with Entity:  President    

Entity Name:  River North Equity, LLC    

Shares Beneficially Owned:  500,000

 

 

 

 Page 4 of 4
Second Amendment to Lock-up Agreement 

